DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-19, 22, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. (US Pub. 2006/0237124 A1).
Regarding claim 1, Bartoli discloses a retroreflective high visibility printed product on a substrate including fabrics comprising two mirror layers on glass (transparent) microspheres (abstract). Specifically, Bartoli discloses an article of clothing comprising a layer of fabric, a binder layer, microspheres with partially demetallized aluminum layer (localized reflective layers) which are referred as isles 
Bartoli discloses an example where the binder contains 5 parts by weight reflective flake powder but does not generally disclose the binder containing nacreous reflective particles in amount of less than 0.15 wt% (abstract, [0015], [0024], [0031], and [0037]). However, Bartoli does contain an example which contains no nacreous reflective particles (see Formulation 2 on page 4). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the binder in the retroreflective article in Bartoli could contain 0 wt% nacreous reflective particles as a known suitable binder composition which would satisfy the claimed range of less than 0.15 wt%.
Regarding claims 2 and 22, Bartoli does not specifically disclose the amount of aluminum reflective layer on the microspheres or the amount of microspheres coated. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of coverage for an individual microsphere or the amount of microspheres covered is a matter of design choice of how much each microsphere or how many microspheres should be covered with the aluminum film to achieve a desired level of retroreflection and intended pattern ([0010], [0012], [0024], [0031], [0034], and Fig. 6). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in percentage of coverage of the aluminum layer versus any other reflective layer of a microsphere or the amount of 
Regarding claims 3-7, Bartoli discloses the isles covering about 30% total surface area ([0034]) but does not specifically disclose individual amounts for a microsphere that the isles cover. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of coverage for an individual microsphere is a matter of design choice of how much each microsphere should be covered with the aluminum film to achieve a desired level of retroreflection and intended pattern ([0010], [0012], [0024], [0031], [0034], and Fig. 6). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in percentage of coverage of a microsphere or angular arc coverage of a microsphere involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 8, Bartoli discloses a pattern where the isles are printed flowers and the sea is the background where the background has at least 5% and at most 95% of the microspheres that do not have an aluminum reflective layer (Fig. 6 and [0031]).
Regarding claim 9, Bartoli discloses a priming layer or intervening layer between the aluminum reflecting layer and the microspheres ([0026] and Figs. 1-4). Bartoli also discloses a non-etchable layer and dielectric layer between the aluminum layer and binder (Figs. 1-4 and [0028]). 
Regarding claim 10
Regarding claim 11, Bartoli discloses the embedded microspheres being coated with a priming layer then covered with an aluminum layer that is then partially coated with the non-etchable layer so there will be a localized primer layer embedded between the microsphere and reflective layer (Fig. 1 and [0026]).
Regarding claim 14, Bartoli discloses the aluminum coated microsphere having a coefficient of retroreflectivity of 500 cd/lx.m2 and the dielectric coated part having a coefficient of retroreflectivity of 100-150 cd/lx.m2 so the combination of the two would be expected to have a coefficient of retroreflectivity of at least 100 cd/lx.m2 ([0015] and see [0035] and [0037] where the examples have a coefficient of retroreflectivity in the claimed range.
Regarding claim 15, Bartoli does not specifically disclose the change in coefficient of retroreflectivity as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Bartoli uses a binder and retroreflective microsphere to form a retroreflective article which is the same as the claimed structure (see discussion above). Further, Bartoli intends for the retroreflective article to be attached to clothing which is an article one would expect to wash ([0016]) so that durability after washing would be expected to be a required characteristic. Thus, because the same structure is disclosed in Bartoli as claimed, the claimed property would be expected. Further, because the article in Bartoli is attached to clothing which 
Regarding claim 16, Bartoli discloses that the carrier layer is detachable from the microspheres ([0029]).
Regarding claims 17 and 18, Bartoli discloses the binder attached to fabric for clothing which may be considered a substrate ([0029] and [0016]).
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the fabric in Bartoli could be used for something other than a garment, e.g. décor ([0029]). 
Regarding claims 27 and 28, Bartoli does disclose that the sea portions of the microspheres not covered by the aluminum layer being covered with a dielectric layer to increase retroreflective performance ([0028]). It has been held that the omission of an element and its function is obvious where the function of the element is not desired (see MPEP 2144.04 II. A.). Here, it would have been considered obvious to one of ordinary skill in the at the effective filing date of the invention that the dielectric mirror layer may be omitted where increased retroreflective function is not needed or desired as a design choice ([0010] and [0015]), where better color performance of the binder layer or base fabric is desired through covering less of the microsphere ([0007]), and/or where decrease on cost of production through the use of one less layer is desired. 
In the alternative, claims 8, 19, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli applied to claim 1 or 18 above, and further in view of Lightle et al. (US 6,153,128).
Regarding claim 8, Bartoli discloses the article of claim 1 as discussed above. To the extent, Bartoli is not considered to disclose microspheres without the aluminum reflective coating, Lightle discloses a retroreflective article with first and second segments comprising a binder layer and microspheres embedded in the layer where the first segment has a reflective metal layer on the embedded portions and the second segment does not which allows the color of the underlying binder to be seen (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that some of the microspheres in Bartoli could have no reflective coating as taught in Lightle so that the article can exhibit different degrees of retroreflectivity and different colors (Lightle, col. 2, lines 58-67). It would have further been obvious that amount of uncoated microspheres would be dependent on the amount of color that is desired to be seen. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of microspheres that are not coated with a reflective layer involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 19, Bartoli discloses the substrate of claim 18 as discussed above. To the extent the fabric in Bartoli is considered a garment, Bartoli does not disclose the substrate as something other than a fabric of a garment. 
Lightle discloses a retroreflective article with first and second segments comprising a binder layer and microspheres embedded in the layer where the first segment has a reflective metal layer on the embedded portions and the second segment does not which allows the color of the underlying binder to be seen (abstract). Lightle discloses the retroreflective article applied to a substrate which may be an article 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the substrate to which the retroreflective article in Bartoli could be something other than fabric as taught in Lightle for example a metal surface as other conventionally known suitable applications for a retroreflection article (Lightle, col. 15, lines13-26).
Regarding claims 27 and 28, Bartoli discloses the article of claim 1 as discussed above. Bartoli further discloses that the sea portions of the microspheres not covered by the aluminum layer being covered with a dielectric layer to increase retroreflective performance ([0028]) so Bartoli does not disclose less than the entirety of the embedded surface area being covered by a reflective layer or the reflective layers only being metal layers.
Lightle discloses a retroreflective article with first and second segments comprising a binder layer and microspheres embedded in the layer where the first segment has a reflective metal layer on the embedded portions and the second segment does not which allows the color of the underlying binder to be seen (abstract). Lightle also discloses that dielectric layers may be used instead of no reflecting film but have worse laundering durability (col. 11, lines 60-62) and are not needed with high retroreflectivity is not required where it is desired to see the underlying color (col. 6, line 43 to col. 7, line 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the dielectric layer in Bartoli should be omitted as taught in .

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 12/13/2021, with respect to the 35 USC 103 rejection over Bingham in view of Bartoli have been fully considered and are persuasive.  The 35 USC 103 rejection over Bingham in view of Bartoli has been withdrawn. 
Applicant's remaining arguments filed 12/13/2021 have been fully considered but they are not persuasive. Examiner would like to note that due to the amendment filed 12/13/2021, the 35 USC 103 rejection over Bartoli in view of Bingham has been changed to a 35 USC 103 rejection over Bartoli so any arguments regarding the combination with Bingham are considered moot.
Regarding the rejection over Bartoli, Applicant argues that for a reflective layer to be embedded as claimed, the layer must be buried between the microsphere and binder layer and cannot be exposed on the surface even at the minor edge of the layer. Applicant argues in Fig. 4 of Bartoli the reflective layers are not buried between the microsphere and binder layer but the minor edge of the layer are exposed at the surface of the article. Applicant argues the minor edges of the dielectric layers are also exposed. Thus, Applicant argues Bartoli fails to disclose embedded reflective layers. Applicant further argues that the claimed invention is to localized reflective layers that 
Examiner respectfully disagrees. Examiner disagrees that it is clear that the minor edge of the metal layers are exposed. It is not clear the metal layer goes all the way to the surface of the binder layer in Figure 4 where at least the non-etchable layer, reference number 4, clearly does not touch the surface of the binder (see Figure 4, and [0026]). If the non-etchable layer does not touch the surface, the metal layer it is protecting would also not be expected to touch the surface so the minor edges would be buried as claimed. Further, the figures in Bartoli are not considered to disclose all embodiments of the invention nor are they considered controlling over the general disclosure (see Bartoli, [0024]). Bartoli discloses that the metal layer is etched away to create isles ([0007], [0010], [0012], and [0024]). There is no restriction on the amount or placement of the isles only that a desired design may be formed. Therefore, it would have been obvious the possible pattern etched away would include portions that are on the surface of the binder layer as a matter of aesthetic design choice so the minor edges are not exposed. Thus, Bartoli is considered to specifically disclose as well as render obvious a design where the minor edge of the metal layer is not exposed.
Regarding the argument that the dielectric layer in Bartoli is not embedded, the dielectric layer is a continuous reflective layer added after the metal layer pattern has been made and is not considered a localized reflective localized layer as claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there are no additional reflective layer that are not localized embedded reflective layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims are to a retroreflective articles comprising a binder layer, retroreflective elements and a reflective layer that is a localized reflective layer. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Since the claim is open-ended and there is nothing excluding additional reflective layers, the dielectric layer in Bartoli is not considered to contradict the claim language.
Further because the dielectric layer in Bartoli is not considered a localized reflective layer as claimed, the dielectric layer would not be a part of the consideration as to coverage of the localized layers on the embedded surface area. The metal layers which are considered localized reflective layers do not cover the entire embedded surface area as discussed above so that Bartoli is considered to disclose the invention as claimed.
Regarding new claims 27 and 28, Bartoli does disclose an additional dielectric layer which covers the entire embedded surface area and is made of dielectric layers. However, as discussed above, the omission of the layer would have been obvious to one ordinary skill in the art for various reasons including but not limited to improving the viewability of color of the binder or fabric ([0007]), improved retroreflective performance is not needed for the application or is not desired for the application ([0015]), or where cost savings are necessary by the removal a layer. Given a person of ordinary skill in the art is capable of balancing the advantage of having an additional reflecting layer with any drawbacks the additional layer would create, it would have been obvious to take omit including the layer where the disadvantages of the layer outweigh the advantages of including it. 
Thus, for the reasons discussed above, Bartoli is considered to teach the invention as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783